Lord, J.
It is not necessary in this case to consider whether the relation of attorney and client existed between Guppies & Co. and the defendant, nor whether the defendant understood *548Guppies & Co. to hold themselves out as attorneys at law. The card sent by them to the defendant, which he received and to which he responded, contains ample notice of the character of the firm and of the business pursued by them. They held themselves out as professional duns; a character quite well enough known. Their card contains full notice of the mode in which they did business. They announced that they would act under instructions; that they had modes of doing business, either with delicacy which could not offend, or with a severity which indicated that there was to be no trifling. We think any person who employs such agents with such knowledge on his part, giving no special instructions, authorizes the agents to use, and becomes responsible for injuries caused by the use of, such means as they see fit to adopt in the prosecution of his business for his benefit, whether those means be honorable and proper or whether resort is had to insolence and insult or to misuse or abuse of legal process. They are his servants to do his work in their own manner, though that manner may be unjustifiable or illegal. This view of the case renders it unnecessary to inquire whether the mere fact that the present defendant was the plaintiff in the proceedings against Caswell, and that the execution upon which Caswell was arrested was in his name and prosecuted for his benefit would be of itself sufficient to hold the defendant responsible for the illegal arrest and imprisonment of the plaintiff. Upon the agreed statement, therefore, the defendant is to be defaulted, and the case is to stand for

Assessment of damages.